Citation Nr: 1811528	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-46 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD), to include as secondary to service-connected degenerative joint disease, right knee, status post meniscus repair with scars.

2. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right knee, status post meniscus repair with scars.


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from November 2005 to October 2006 and from December 2006 to November 2007.  The Veteran also had service in the U.S. Reserves, with periods of active duty for training (ACDUTRA) and inactive duty training (IDT).  For his meritorious service, the Veteran was awarded (among many other decorations) the Meritorious Mast and the Global War on Terrorism Expeditionary Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  

In that rating decision, the Veteran was denied service connection for bipolar disorder and PTSD.  Additionally, the Veteran was granted service connection for a right knee disability, status post meniscus repair, with scars and assigned a noncompensable rating, effective November 16, 2007.  The Board notes, that in the prior January 2016 Board remand, pursuant to the holding of the United Stated Court of Appeals for Veterans Claims (CAVC) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board combined and recharacterized the Veteran's multiple service-connected claims for psychiatric disorders into a single claim of entitlement to service connection for a psychiatric disorder, to include bipolar disorder and PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any further delay, additional development is warranted before a decision may be rendered on the remaining issues on appeal.

In December 2016, the Board remanded the issues of entitlement to service connection for a psychiatric disorder to include bipolar disorder and PTSD and entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right knee, and status post meniscus repair with scars for additional development.

In January 2017, a request was sent to the Hampton VA medical Center for the Veteran to be scheduled for an examination.

The VA Form 27-0820 (Report of General Information), from April 2017 indicated that the Veteran verified his address via telephone.

In April 2017, a request was sent to Richmond, VA Medical Center for the Veteran to be scheduled for an examination.  That examination was cancelled in May 2017, as it was noted that the Veteran has a new job and that he wanted to be rescheduled at the Hampton VA, which is closer to his new job.

In May 2017, a request was sent to the Hampton VA Medical Center for the Veteran to be scheduled for an examination.  A VA examination was scheduled for May 2017.  A May 2017 VA examination note in the file, indicates the Veteran failed to RSVP for his scheduled VA examination at the Hampton VA Medical Center.

The June 2017 VA From 27-0820 (Report of General Information), indicated that the Veteran was contacted, via telephone, regarding why he did not RSVP for his examination.  The Veteran stated that he communicated with the VAMC that, due to his new job, he would not be able to get time off to go to the examination.  He also stated that scheduling the VA examination 30-45 days out would be ideal.

In June 2017, an additional VA Form 27-0820 (Report of General Information) noted that the Veteran was again contacted, via telephone, and told that VA could wait 30 days, and then reorder the examination.  The Veteran agreed that this was an acceptable solution.

In September 2017, a request was sent to the Richmond VA Medical Center for the Veteran to be scheduled for an examination.  A VA examination was scheduled; however, the October 2017 VA Examination Worksheet, indicates the Veteran failed to report for the VA examination scheduled in October 2017.

The Board notes, that the VA examination scheduled for October 2017 was not scheduled in Hampton, VA, and the Veteran was not provided 30-45 days' notice in order to make arrangements with his new employer, as the Veteran previously requested.  Therefore, the Board finds that scheduling the Veteran for new VA examinations in order to determine the etiology of any diagnosed psychiatric disorder and to determine the current level of severity of the Veteran's service-connected right knee disability is warranted.

Accordingly, the case is REMANDED for the following action:

1.	Take appropriate steps to verify the Veteran's current mailing address.  All efforts should be documented in the claims file.

2. With any necessary assistance from the Veteran, obtain and associate with the claims file, any outstanding treatment records for any psychiatric disorder and for the Veteran's service-connected right knee disability.   

3. Schedule the Veteran for a psychiatric examination by an appropriate examiner at Hampton VAMC.  The purpose of the examination is to determine the nature and etiology of the Veteran's claimed psychiatric disorder and whether any diagnosed disorder began during active duty service or is related to any incident of service.  

The Veteran is to be provided at least 30-45 days' notice for the VA examination, if possible.

The following considerations must govern the examination:

A. The claims file, including a copy of this remand, and the prior December 2016 remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

B. The examiner must provide a diagnosis for any psychiatric disorder found from considering the claims file and from examining the Veteran.

For each diagnosed psychiatric disorder, the examiner is to provide the following opinions:

  i. Is it as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder is caused by the Veteran's service-connected right knee disability.

  ii. Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder has been aggravated by the Veteran's service-connected right knee disability?

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

A response regarding both direct causation and secondary causation, to include aggravation must be provided or the examination report will be returned as inadequate.

If aggravation is found, identify the base level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

  iii. Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to service.

If the Veteran is diagnosed with PTSD, the examiner must identify the stressor upon which it is based.

The examiner must provide an opinion as to whether the Veteran has PTSD that is related to his active duty service.

In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the claims file and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge.  The examiner is also advised that by law, the mere statement that the claims file was reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.

In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

Notify the Veteran that he may submit: 

Lay statements from himself and/or from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post service psychiatric symptoms, and

Any previously unsubmitted treatment records pertaining to his psychiatric disorder(s).

The Veteran should be provided an appropriate amount of time to submit this lay evidence.

The examiner must consider the lay statements of record.

4. Schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disability at Hampton VAMC. 

The Veteran is to be provided at least 30-45 days' notice for the VA examination, if possible.

The claims file, including this remand, along with the December 2016 remand, must be included and reviewed by the examiner and such review must be noted in the examination report.

a. Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight bearing testing must be conducted.  If possible, the examiner should indicate how far back (i.e. one year, two years, etc.) these results apply.

b. The examiner should determine whether the knee disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the range of motion loss due to weakened movement, excess fatigability, incoordination, flare-ups or pain.

c. The examiner must also indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's knee, if any.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate or severe.  If instability or recurrent subluxation is not found, the examiner should indicate that.  

5.	After the above has been accomplished, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.	After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO/AMC should readjudicate the claim.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




